DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "or the like" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).

Claim 2 is rejected as being dependent on claim 1. Should the Applicant overcome the noted rejection above in claim 1, then the rejections to claims 2 will be overcome as well.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al. (US 20160121376 A1) in view of Hayakawa (US 20150298178 A1). 
Regarding claim 1, Hayakawa et al. teaches a method of cleaning and sterilizing a drink filling apparatus that includes drink supply piping that feeds a product into a filling machine through a heating sterilization part, the method comprising 
a CIP process of circulating a cleaner in the drink supply piping to remove a remaining foreign matter from a product or the like on an interior of the drink supply piping (par. 5: The CIP treatment is performed, for example, by flowing a cleaning liquid prepared with water, to which alkaline chemical agent such as caustic soda is added, in a flow path from an inside of a pipe line of a drink filling path to a filling nozzle of a filling machine, and thereafter, by filling a cleaning liquid prepared with water to which acidic chemical agent is added. According to such treatment, remaining content of previously filled drink adhering to the drink filling path can be removed).
and an SIP process of sterilizing the interior of the drink supply piping, wherein the CIP process and the SIP process are performed in sequence, (par. 6: The SIP treatment is a treatment for preliminarily sterilizing the interior of the drink supply pipe line before drink filling working, and for example, this SIP treatment is performed by circulating heated steam or hot water through the drink filling path cleaned by the CIP treatment mentioned above. According to such treatment, the interior of the drink filling path can be sterilized to thereby provide an aseptic condition), 
after the SIP process, while the cleaner is kept circulating, a temperature condition at a predetermined position in the drink supply piping is adjusted to a predetermined temperature (par. 34: According to the present invention, as to the SIP treatment of the drink supply pipe line (7) of the aseptic filling system, the integration (accumulation calculation) is started in an earlier stage, and the sterilizing process is ended when the F-value reaches an aimed value; par. 29: The invention as recited in claim 7 adopts an apparatus for sterilizing a drink supplying pipe line, wherein a temperature sensor or a pressure sensor is provided for each of a plurality of filling nozzles (2a), a temperature sensor and a pressure sensor is also provided for a predetermined portion of a drink supplying pipe line (7) for simultaneously supplying drink to the filling nozzles (2a), hot water or heated steam is supplied to all the filling nozzles (2a), and while exhausting the hot water or heated steam from all the filling nozzles (2a), F-values are calculated by detecting temperatures at a plurality of predetermined portions of the drink supply pipe line (7) and all the filling nozzles (2a) at every predetermined time interval, and a sterilizing process is ended at a time when a minimum F-value reaches an aimed value; NOTE: since an SIP process is defined to be a step where steam or hot water is circulated through the piping, technically the SIP process does not end as long as steam or hot water, as a cleaner, remains in the piping, as opposed to the recitation of the instant claim. For the purposes of examination, the SIP process in the prior art is interpreted to “end” at an arbitrary time before the temperature condition meets the predetermined temperature, but the cleaner is still kept circulating), 
and after the temperature condition at the predetermined position in the drink supply piping is adjusted to the predetermined temperature, the cleaner in the drink supply piping is removed (par. 90: Thereafter, the aseptic air is supplied into the downstream side pipe line section 7b; NOTE: although the prior art does not explicitly state that this step serves the function of removing the cleaner in the drink supply piping, this step would intrinsically serve that function). 
Hayakawa et al. teaches wherein the SIP process is performed after the CIP process but does not explicitly teach wherein they are performed at the same time or in sequence without an interruption between the CIP process and the SIP process, wherein the SIP process uses the cleaner circulating in the drink supply piping to sterilize the interior of the drink supply piping 
Hayakawa et al. teaches a similar method for cleaning a drink filling system using CIP and SIP processes. Specifically, it teaches wherein the SIP process is performed directly after the CIP process (par. 100-102: These CIP and SIP treatments, and COP and SOP treatments are performed in this order or in parallel with each other. The CIP treatment will be performed in the manner such that a cleaning water is fed from the cleaning water supply source 14, for example, to the predetermined circulation path to thereby clean the second supply pipe line 6 and the filling machine 2, and then, an alkaline cleaning liquid fed from the cleaning chemical liquid supply source 15 to achieve the cleaning working. The SIP treatment will be performed in the manner such that a hot water from the hot water supply source 21 passes through the circulation path after the CIP treatment, for example). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayakawa et al. to perform the SIP process immediately after the CIP process or in parallel, as taught by Hayakawa, as a known means to fulfill a known need for the sterilization of a drink filling piping system. 
Thus, this modification allows the cleaner used for the CIP process to also serve as the sterilizer in the SIP process. In light of the Specification, the primary factor that distinguishes the SIP process, which uses the cleaner, and the CIP process, which also uses the cleaner, is that the cleaner is heated, which is what allows it to serve a sterilizing function (Applicant’s Specification par. 41: First, the SIP process for the upstream-side process path will be described. The liquid feeding pump used for the CIP process is not stopped, and while the cleaner used in the CIP process is circulating in the upstream-side piping section 7a, the cleaner is heated and sterilized in the UHT 18 while circulating in the circulation path. In this way, the interior of the upstream-side process path is sterilized. In this step, since the liquid feeding pump is not stopped, the temperature of the UHT 18 raised and set in the CIP process does not decrease but is further raised to a temperature for the SIP process. Thus, the temperature drop during transition from the CIP process to the SIP process can be minimized (see FIG. 6)). 
The method of Hayakawa et al. modified by Hayakawa teaches performing CIP and SIP processes in parallel, which means that a user may circulate a cleaner, and while that cleaner is still circulating, subsequently add hot water or steam into the drink filling piping, or hot water/steam may be mixed in from the start. In either case, a first portion of the total process time can be interpreted to be a CIP process, and a second portion in which hot water/steam is mixed in with the cleaner, thereby raising its temperature compared to its temperature in the CIP process and allowing it to serve as a sterilizer in an SIP process, can be interpreted to be a SIP process that uses a cleaner remaining from the CIP process to sterilize the interior of the drink supply piping (even if the hot water/steam itself also performs a sterilizing function alongside the cleaner). Moreover, since Hayakawa et al. modified by Hayakawa teaches adjusting the temperature during an SIP process, which is in turn performed in parallel with a CIP process, Hayakawa et al. modified by Hayakawa would also teach wherein the SIP process uses the cleaner circulating in the drink supply piping to sterilize the interior of the drink supply piping, 
while the cleaner is kept circulating, a temperature condition at a predetermined position in the drink supply piping is adjusted to a predetermined temperature, and after the temperature condition at the predetermined position in the drink supply piping is adjusted to the predetermined temperature, the cleaner in the drink supply piping is removed. That is, it would teach these two steps used together in combination and in sequence. 
Regarding claim 2, Hayakawa et al. modified by Hayakawa teaches the method of cleaning and sterilizing a drink filling apparatus according to Claim 1, and further teaches wherein aseptic air is circulated after the sterilization process ends, but does not teach wherein the cleaner in the drink supply piping is removed by flowing aseptic water in the drink supply piping. 
Hayakawa teaches wherein aseptic water is circulated through the drink supply piping for the purpose of cooling, which would incidentally remove the cleaner since it is circulated in the same piping system (Fig. 1, par. 102: The SIP treatment will be performed in the manner such that a hot water from the hot water supply source 21 passes through the circulation path after the CIP treatment, for example, to thereby clean the second supply pipe line 6 and the filling machine 2, and an aseptic water from the aseptic water supply source 25 passes to cool the filling nozzle 2a and so on of the filling machine 2).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hayakawa et al. modified by Hayakawa to use aseptic water instead of aseptic air, as taught by Hayakawa, as a substitute means of cooling the piping/removing the cleaner. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hayakawa (US 20140286822 A1). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGRU CHEN/Examiner, Art Unit 1796               

/KEVIN JOYNER/Primary Examiner, Art Unit 1799